Citation Nr: 1415875	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-22 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected lateral meniscal tear, right knee (previously right knee strain), currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996 and from November 2001 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  He withdrew his hearing request, in writing, in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his right knee disability.  

The severity of the Veteran's right knee disability appears to have worsened since his last VA examination in January 2009.  Specifically, the Veteran reports increased pain, limitation of motion, and buckling despite right knee surgeries in January 2009 and May 2010.  See Statement (Dec. 2010); Brief, 3 (Mar. 2014).  A new VA examination is needed to assess the current severity of this disability. 

In addition, on remand the Veteran should be given an opportunity to identify any healthcare providers who have treated him for his right knee disability.  All outstanding records that are identified are to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his right knee disability.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also, obtain all relevant VA treatment records since September 2011.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability.  The examiner must review the entire claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

a) The examiner is to report the ranges of right knee extension and flexion.  The examiner is to determine whether the disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  In this regard, the examiner should report the point in flexion and extension when pain is demonstrated. 

b) The examiner is also to report whether there is subluxation or lateral instability; and if present, the severity of the subluxation or instability. 

A rationale for any opinions expressed should be provided.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

